 

Exhibit 10.2

EMPLOYMENT AGREEMENT

between

DOMENIC J. DELL’OSSO, JR.

and

CHESAPEAKE ENERGY CORPORATION

Effective November 5, 2010



--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made effective November 5, 2010, between CHESAPEAKE ENERGY
CORPORATION, an Oklahoma corporation (the “Company”), and DOMENIC J. DELL’OSSO,
JR., an individual (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to retain the services of the Executive and the
Executive desires to make the Executive’s services available to the Company.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows:

 

1.

Employment.    The Company hereby employs the Executive and the Executive hereby
accepts such employment subject to the terms and conditions contained in this
Agreement. The Executive is engaged as an Executive of the Company, and the
Executive and the Company do not intend to create a joint venture, partnership
or other relationship which might impose a fiduciary obligation on the Executive
or the Company in the performance of this Agreement.

 

2.

Executive’s Duties.    The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use the Executive’s
best efforts and due diligence to assist the Company in achieving the most
profitable operation of the Company and the Company’s affiliated entities
consistent with developing and maintaining a quality business operation. The
Executive shall also devote all of Executive’s working time, attention and
energies to the performance of Executive’s duties and responsibilities under
this Agreement.

 

  2.1

Specific Duties.    The Executive will serve as Executive Vice President and
Chief Financial Officer for the Company, and in such other positions as are
mutually agreed upon by the parties. The Executive shall perform all of the
duties required to fully and faithfully execute the office and position to which
the Executive is appointed, and such other duties as may be reasonably requested
by the Executive’s supervisor. During the term of this Agreement, the Executive
may be nominated for election or appointed to serve as a director or officer of
any of the Company’s affiliated entities as determined in such affiliates’ Board
of Directors’ sole discretion. The services of the Executive will be requested
and directed by the Chief Executive Officer, Mr. Aubrey K. McClendon.

 

  2.2

Rules and Regulations.    The Company has issued various policies and procedures
applicable to employees and the Executive including an Employment Policies
Manual which sets forth the general human resources policies of the Company and
addresses frequently asked questions regarding the Company. The Executive agrees
to comply with such policies

 

- 2 -



--------------------------------------------------------------------------------

 

and procedures except to the extent inconsistent with this Agreement. Such
policies and procedures may be changed or adopted in the sole discretion of the
Company without advance notice.

 

  2.3

Stock Investment.    The Executive acknowledges that the Executive is expected
to own not less than twenty-five thousand (25,000) shares of the Company’s
common stock at all times after December 31, 2011 and prior to termination of
the Agreement. In the event the Executive’s stock investment is less than 25,000
shares, the Executive will have a grace period of at least ninety (90) days to
restore the Executive’s stock investment to the guideline amount. The
Compensation Committee of the Board of Directors (the “Compensation Committee”)
may, in its discretion, extend the grace period for complying with the
Executive’s stock investment guideline. The Company has no obligation to sell to
or to purchase from the Executive any of the Company’s stock in connection with
this paragraph and has made no representations or warranties regarding the
Company’s stock, operations or financial condition.

 

3.

Other Activities.    Except as provided in this Agreement or approved by the
Compensation Committee, or its designee, as applicable, in writing, the
Executive agrees not to: (a) engage in other business activities independent of
the Company; (b) serve as a general partner, officer, executive, director or
member of any corporation, partnership, company or firm; or (c) directly or
indirectly invest, participate or engage in the Oil and Gas Business. For
purposes of this Agreement the term “Oil and Gas Business” means: (i) producing
oil and gas; (ii) drilling, owning or operating an interest in oil and gas
leases or wells; (iii) providing material or services to the Oil and Gas
Business; (iv) refining, processing or marketing oil or gas; or (v) owning an
interest in or assisting any corporation, partnership, company, entity or person
in any of the foregoing. The foregoing will not prohibit: (v) ownership of
publicly traded securities; (w) ownership of royalty interests where the
Executive owns or previously owned the surface of the land covered in whole or
in part by the royalty interest and the ownership of the royalty interest is
incidental to the ownership of such surface estate; (x) ownership of royalty
interests, overriding royalty interests, working interests or other interests in
oil and gas owned prior to the Executive’s date of first employment with the
company and disclosed to the Company in writing; (y) ownership of royalty
interests, overriding royalty interests, working interests or other interests in
oil and gas acquired by the Executive through a bona fide gift or inheritance
subject to disclosure by Executive to the Company in writing; or (z) service as
an officer or director of a not-for-profit organization. If the Executive serves
as a director or officer of a not-for-profit organization, the Executive shall
disclose the name of the organization and their involvement in an annual
disclosure statement, the form of which shall be provided by the Company.

 

- 3 -



--------------------------------------------------------------------------------

 

4.

Executive’s Compensation.    The Company agrees to compensate the Executive as
follows:

 

  4.1

Base Salary.    A base salary (the “Base Salary”), at the initial annual rate of
not less than Four Hundred Fifty Thousand Dollars ($450,000.00) will be paid to
the Executive in regular installments in accordance with the Company’s
designated payroll schedule. The foregoing amount will increase to a minimum
amount of not less than Five Hundred Thousand Dollars ($500,000.00) for all of
calendar year 2011 and not less than Six Hundred Thousand Dollars ($600,000) for
all of calendar year 2012.

 

  4.2

Bonus.    In addition to the Base Salary described in paragraph 4.1 of this
Agreement, the Company will pay to the Executive a special bonus in the amount
of One Hundred Thousand Dollars ($100,000.00) on November 12, 2010.
Additionally, the Company will pay to the Executive guaranteed total bonus
compensation during calendar year 2011 of not less than Five Hundred Thousand
Dollars ($500,000.00) and guaranteed bonus compensation during calendar year
2012 of not less than Seven Hundred Thousand Dollars ($700,000.00). Any such
bonus compensation shall be paid to the Executive by separate check apart from
Executive’s Base Salary described above in paragraph 4.1, net of standard,
appropriate employment-related deductions (including federal income tax at the
applicable Supplemental Tax Withholding Rate), under the appropriate Internal
Revenue Service (“IRS”) guidelines and applicable state tax rules. Any
additional bonus compensation will be at the absolute discretion of the Company
in such amounts and at such times as the Board of Directors of the Company may
determine. In order to be entitled to receive bonus compensation as set forth
herein, the Executive must be an active full-time employee of the Company on the
date selected by the Company for such bonus compensation.

 

  4.3

Equity Compensation.    In addition to the compensation set forth in paragraphs
4.1 and 4.2 of this Agreement, effective November 5, 2010, the Executive will be
awarded Twenty Thousand (20,000) shares of CHK restricted stock from the
Company’s various equity compensation plans, subject to the terms and conditions
thereof. Additionally, the Executive will be granted a minimum of One Million
Two Hundred Fifty Thousand Dollars ($1,250,000.00) of CHK restricted stock
during calendar year 2011 and a minimum of Two Million Four Hundred Thousand
Dollars ($2,400,000.00) of CHK restricted stock during calendar 2012. For
purposes of this paragraph the value of a restricted stock award will be
calculated using the closing stock price as of the business day on which the
Compensation Committee of the Board of Directors approves the grant of such
award. In order to be entitled to the equity compensation set forth herein and
any future equity compensation awarded, the Executive must be an active
full-time employee of the Company on the grant dates. Further, the terms and
provisions of the Equity Compensation Plans control and direct the award of CHK
restricted

 

- 4 -



--------------------------------------------------------------------------------

 

stock and any conflict between this Agreement and the Equity Compensation Plans
will be resolved in favor of the terms and provisions of the Equity Compensation
Plans.

 

  4.4

Benefits.    The Company will provide the Executive such retirement benefits,
reimbursement of reasonable expenditures for dues, travel and entertainment and
such other benefits as are customarily provided to similarly situated executives
of the Company and as are set forth in and governed by the Company’s Employment
Policies Manual. The Company will also provide the Executive the opportunity to
apply for coverage under the Company’s medical, life and disability plans, if
any. If the Executive is accepted for coverage under such plans, the Company
will make such coverage available to the Executive on the same terms as is
customarily provided by the Company to the plan participants as modified from
time to time. The Executive is subject to all of the terms and provisions of the
Company’s benefit plans or policies. The following specific benefits will also
be provided to the Executive at the expense of the Company:

 

  4.4.1

PTO.    The Executive will be entitled to take one hundred seventy-six (176)
hours of Paid Time Off (“PTO”), calculated from the Executive’s anniversary
date, during the term of this Agreement. No additional compensation will be paid
for failure to take PTO.

 

  4.4.2

Membership Dues.    The Company will reimburse the Executive for: (a) the
monthly dues necessary to maintain a full membership in a club in the Oklahoma
City area selected by the Executive; and (b) the reasonable cost of any approved
business entertainment at such club. Such reimbursement shall be made within
thirty (30) days of the date such costs are incurred and submitted for
reimbursement. All other costs, including, without implied limitation, any
initiation costs, initial membership costs, personal use and business
entertainment unrelated to the Company will be the sole obligation of the
Executive and the Company will have no liability with respect to such amounts.

 

  4.5

Change of Control Payment.    If, during the term of this Agreement, there is a
Change of Control (as hereafter defined) the Executive will be entitled to a
lump sum payment (the “Change of Control Payment”) within thirty (30) days of
the effective date of the Change of Control (in addition to any other amounts
payable to the Executive under this Agreement or otherwise) in an amount equal
to two hundred percent (200%) of: (a) the Executive’s then current Base Salary
under paragraph 4.1 of this Agreement and (b) the actual bonuses paid to the
Executive during the twelve (12) calendar months preceding the Change of Control
under paragraph 4.2 of this Agreement or its predecessor. Additionally, upon the
occurrence of such a Change of Control all Equity Compensation granted to the
Executive under Section 4.3 of this Agreement will be immediately

 

- 5 -



--------------------------------------------------------------------------------

 

vested. For the purpose of this Agreement, a “Change of Control” means the
occurrence of any of the following:

 

  (a)

the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or
more of either (i) the then outstanding shares of the Company’s common stock
(the “Outstanding CHK Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding CHK Voting Securities”). For
purposes of this paragraph, the following acquisitions by a Person will not
constitute a Change of Control: (i) any acquisition directly from the Company;
(ii) any acquisition by the Company; (iii) any acquisition by or sponsored by
Mr. Aubrey K. McClendon; (iv) any acquisition by any Executive benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or (v) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of paragraph
(c) below;

 

  (b)

the individuals who, as of June 11, 2010, constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors. Any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board will be considered a member of the Incumbent Board as of the
date hereof, but any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board
will not be deemed a member of the Incumbent Board as of the date hereof;

 

  (c)

the consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding CHK Common Stock and Outstanding CHK
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than sixty percent (60%) of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting

 

- 6 -



--------------------------------------------------------------------------------

 

securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding CHK
Common Stock and Outstanding CHK Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any Executive benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, thirty percent (30%) or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the Board of Directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Incumbent Board, providing for
such Business Combination; or,

 

  (d)

the approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

5.

Term.    The employment relationship evidenced by this Agreement is an “at will”
employment relationship and the Company reserves the right to terminate the
Executive at any time with or without cause as provided herein. In the absence
of such termination, this Agreement will commence on November 5, 2010 and end on
September 30, 2012 (the “Expiration Date”).

 

6.

Termination.    This Agreement will continue in effect until the expiration of
the term stated in paragraph 5 of this Agreement unless earlier terminated
pursuant to this paragraph 6.

 

  6.1

Termination by Company.    The Company will have the following rights to
terminate this Agreement:

 

  6.1.1

Termination without Cause.     The Company may terminate this Agreement without
Cause at any time by the service of written notice of termination to the
Executive specifying an effective date of such termination not sooner than
thirty (30) business days after the date of such notice (the “Termination
Date”). In the event of elimination of the Executive’s job position or reduction
in duties and/or reassignment of the Executive to a new position of less

 

- 7 -



--------------------------------------------------------------------------------

 

authority or reduction in Base Salary (collectively referred to as the “Good
Reason Conditions”) the Executive may terminate this Agreement if the Executive
provides notice to the Company within ninety (90) days of the initial existence
of the Good Reason Condition and a thirty (30) day period for the Company to
cure the Good Reason Condition. If the Company fails to cure the Good Reason
Condition within the thirty (30) day cure period, the Executive may terminate
this Agreement and it will be deemed to be a termination without Cause. In the
event the Executive is terminated without Cause, the Executive will receive as
termination compensation within thirty (30) days of the Termination Date:
(a) fifty-two (52) weeks of Base Salary in a lump sum payment; (b) all Equity
Compensation granted to Executive under Section 4.3 of this Agreement and any
Supplemental Matching Contributions to the Chesapeake Energy Corporation Amended
and Restated Deferred Compensation Plan (the “401(k) Make-Up Plan”) shall be
immediately vested; and (c) payment of any PTO pay accrued through the
Termination Date. The right to the foregoing termination compensation under
clauses (a) and (b) above is subject to the Executive’s execution of the
Company’s severance agreement (including a release of all legally waivable
claims if deemed appropriate by the Company) against the Company and the
Executive’s compliance with all of the provisions of this Agreement, including
all post-employment obligations.

 

  6.1.2

Termination for Cause.    The Company may terminate the employment of the
Executive hereunder at any time for Cause (as hereinafter defined) (such a
termination being referred to in this Agreement as a “Termination For Cause”) by
giving the Executive written notice of such termination, which shall take effect
immediately upon the giving of such notice to the Executive. As used in this
Agreement, “Cause” means (a) the Executive’s breach or threatened breach of this
Agreement; (b) the Executive’s neglect of duties or failure to act, other than
by reason of disability or death; (c) the misappropriation, fraudulent conduct,
or acts of workplace dishonesty by the Executive with respect to the assets or
operations of the Company or any of its subsidiaries or affiliated companies;
(d) the Executive’s failure to comply with directives from superiors or written
company policies; (e) the Executive’s personal misconduct which injures the
Company and/or reflects poorly on the Company’s reputation; (f) the Executive’s
failure to perform Executive’s duties; or (g) the conviction of the Executive
for, or a plea of guilty or no contest to, a felony or any crime involving moral
turpitude. In the event this Agreement is terminated for Cause, the Company will
not have any obligation to provide any further payments or benefits to the
Executive after the Termination Date other than any PTO pay accrued through the
Termination Date.

 

- 8 -



--------------------------------------------------------------------------------

  6.2

Termination by Executive.    The Executive may voluntarily terminate this
Agreement with or without cause by the service of written notice of such
termination to the Company specifying a Termination Date no sooner than thirty
(30) days after the date of such notice. The Company reserves the right to end
the employment relationship at any time after the notice date and to pay
Executive through the notice date. If this Agreement is terminated by the
Executive in accordance with this paragraph: (a) the obligations of the parties
will be controlled by paragraphs 6.3 and 6.6 of this Agreement; and (b) if the
termination is based in whole, or in part, on the breach by the Company of a
material provision of this Agreement or another material obligation of the
Company in favor of the Executive and the breach is not cured after thirty
(30) days written notice, the obligations of the parties will be controlled by
paragraph 6.1.1 of this Agreement.

 

  6.3

Retirement by Executive.    In the event the Executive is fifty- five (55) years
or older and terminates this Agreement under paragraph 6.2 of this Agreement,
the Executive will be (a) eligible for accelerated vesting of the unvested
Equity Compensation awarded by the Company; and (b) eligible for accelerated
vesting of the unvested Supplemental Matching Contributions to the 401(k)
Make-Up Plan. The accelerated vesting under clauses (a) and (b) of this
paragraph will be in accordance with the retirement matrix (the “Retirement
Matrix”) attached to this Agreement.

 

  6.4

Incapacity of Executive.    If the Executive suffers from a physical or mental
condition which in the reasonable judgment of the Company’s management prevents
the Executive in whole or in part from performing the duties specified herein
for a period of three (3) consecutive months, the Executive may be terminated.
Although the termination may be deemed as a termination for Cause, the Executive
will be entitled to receive within thirty (30) days of the Date of Termination:
(a) a payment of twenty-six (26) weeks of Base Salary in a lump sum; (b) all
Equity Compensation granted to the Executive under Section 4.3 of this Agreement
and any Supplemental Matching Contributions to the 401(k) Make-Up Plan shall be
immediately vested; and (c) payment of any PTO pay accrued through the
Termination Date. Notwithstanding the foregoing, the amount payable under clause
(a) above will be reduced by any benefits payable under any disability plans
provided by the Company. The right to the foregoing compensation due under
clauses (a) and (b) above is subject to the execution by the Executive or the
Executive’s legal representative of the Company’s severance agreement which will
operate as a release of all legally waivable claims against the Company. In
applying this section, the Company will comply with any applicable legal
requirements, including the Americans with Disabilities Act.

 

  6.5

Death of Executive.    If the Executive dies during the term of this Agreement,
the Company may thereafter terminate this Agreement without compensation except
the Company will: (a) pay fifty-two (52) weeks of Base

 

- 9 -



--------------------------------------------------------------------------------

Salary in a single lump sum payment within ninety (90) days of the date of the
Executive’s death; (b) immediately vest all Equity Compensation granted to the
Executive under Section 4.3 of this Agreement and any Supplemental Matching
Contributions to the 401(k) Make-Up Plan; and (c) pay any PTO pay accrued
through the Termination Date. Amounts payable under this Section 6.5 shall be
paid to the beneficiary designated on the Company’s universal beneficiary
designation form in effect on the date of the Executive’s death. If the
Executive fails to designate a beneficiary or if such designation is
ineffective, in whole or in part, any payment that would otherwise have been
paid under this Section 6.5 shall be paid to the Executive’s estate. The right
to the foregoing compensation due under clauses (a) and (b) above is subject to
the execution by the beneficiary, or as applicable, the administrator of the
Executive’s estate of the Company’s severance agreement which will operate as a
release of all legally waivable claims against the Company.

 

  6.6

Effect of Termination.    The termination of this Agreement will terminate all
obligations of the Executive to render services on behalf of the Company from
and after the Termination Date, provided that the Executive will maintain the
confidentiality of all information acquired by the Executive during the term of
Executive’s employment in accordance with paragraph 7 of this Agreement and the
Executive shall comply with all other post employment requirements including
paragraphs 7, 8, 9, 10, 11, 12, 13 and 14. Except as otherwise provided in
paragraphs 4.5 and 6 of this Agreement and payment of any PTO pay accrued
through the Termination Date, no accrued bonus, severance pay or other form of
compensation will be payable by the Company to the Executive by reason of the
termination of this Agreement. All keys, entry cards, credit cards, files,
records, financial information, furniture, furnishings, equipment, supplies and
other items relating to the Company in the Executive’s possession will remain
the property of the Company. The Executive will have the right to retain and
remove all personal property and effects which are owned by the Executive and
located in the offices of the Company at a time determined by the Company. All
such personal items will be removed from such offices no later than two (2) days
after the Termination Date, and the Company is hereby authorized to discard any
items remaining and to reassign the Executive’s office space after such date.
Prior to the Termination Date, the Executive will render such services to the
Company as might be reasonably required to provide for the orderly termination
of the Executive’s employment. Notwithstanding the foregoing and without
discharging any obligations to pay compensation to the Executive under this
Agreement, after notice of the Termination, the Company may request that the
Executive not provide any other services to the Company and not enter the
Company’s premises before or after the Termination Date. In the event that the
Executive separates employment with the Company, Executive hereby grants consent
to notification by the Company to Executive’s new employer about Executive’s
rights and obligations under this Agreement. Upon such

 

- 10 -



--------------------------------------------------------------------------------

termination of employment, the Executive further agrees to acknowledge
compliance with this Agreement in a form reasonably provided by the Company.

 

7.

Confidentiality.    The Executive recognizes that the nature of the Executive’s
services are such that the Executive will have access to information which
constitutes trade secrets, is of a confidential nature, is of great value to the
Company and/or is the foundation on which the business of the Company is
predicated. The Executive also acknowledges that, during the course of
employment, the Executive may have personal contact and conduct business with
the customers, suppliers and accounts of the Employer. The Executive agrees not
to disclose to any person other than authorized Executives of the Company or the
Company’s legal counsel nor use for any purpose, other than the performance of
this Agreement, any confidential information (“Confidential Information”).
Confidential Information includes data or material (regardless of form) which
is: (a) a trade secret (a trade secret shall include any formula, pattern,
device or compilation of information used by the Employer in its business);
(b) provided, disclosed or delivered to Executive by the Company, any officer,
director, Executive, agent, attorney, accountant, consultant, or other person or
entity employed by the Company in any capacity, any customer, borrower or
business associate of the Company or any public authority having jurisdiction
over the Company of any business activity conducted by the Company; or
(c) produced, developed, obtained or prepared by or on behalf of Executive or
the Company (whether or not such information was developed in the performance of
this Agreement) with respect to the Company or any assets oil and gas prospects,
business activities, officers, directors, Executives, borrowers or customers of
the foregoing. The Executive acknowledges that Executive will obtain unique
benefits from employment and the provisions contained in this Agreement are
reasonably necessary to protect the Employer’s legitimate business interests. On
request by the Company, the Company will be entitled to the return of any
Confidential Information in the possession of the Executive. The Executive also
agrees that the provisions of this paragraph 7 will survive the termination,
expiration or cancellation of this Agreement for a period of three (3) years.
The Executive will deliver to the Company all originals and copies of the
documents or materials containing Confidential Information. For purposes of
paragraphs 7, 8, 9, 10 and 13 of this Agreement, the Company expressly includes
any of the Company’s affiliated corporations, partnerships or entities.

 

8.

Non-Competition.    For a period of six (6) months after the Executive is no
longer employed by the Company for any reason, the Executive will not acquire,
attempt to acquire or aid another in the acquisition or attempted acquisition of
an interest in oil and gas assets, oil and gas production, oil and gas leases,
mineral interests, oil and gas wells or other such oil and gas exploration,
development or production activities within any spacing unit in which the
Company owns an oil and gas interest on the date of the resignation or
termination of the Executive.

 

- 11 -



--------------------------------------------------------------------------------

 

9.

Non-Solicitation.    The Executive agrees that during his/her employment
hereunder, and for the one (1) year period immediately following the separation
of employment for any reason, the Executive shall not solicit or contact any
established client or customer of the Company with a view to inducing or
encouraging such established client or customer to discontinue or curtail any
business relationship with the Company. The Executive further agrees that the
Executive will not request or advise any established clients, customers or
suppliers of the Company to withdraw, curtail or cancel its business with the
Company.

 

10.

Non-Solicitation of Employees.    The Executive covenants that during the term
of employment and for the one (1) year period immediately following the
separation of employment for any reason, Executive will neither directly nor
indirectly induce nor attempt to induce any Executive or Employee of the Company
to terminate his or her employment to go to work for any other Company.

 

11.

Reasonableness.    The Company and Executive have attempted to specify a
reasonable period of time and reasonable restrictions to which this Agreement
shall apply. The Company and Executive agree that if a court or administrative
body should subsequently determine that the terms of this Agreement are greater
than reasonably necessary to protect the Company’s interest, the Company agrees
to waive those terms which are found by a court or administrative body to be
greater than reasonably necessary to protect the Company’s interest and to
request that the court or administrative body reform this Agreement specifying a
reasonable period of time and such other reasonable restrictions as the court or
administrative body deems necessary.

 

12.

Equitable Relief.    The Executive acknowledges that the services to be rendered
by Executive are of a special, unique, unusual, extraordinary, and intellectual
character, which gives them a peculiar value, and the loss of which cannot
reasonably or adequately be compensated in damages in an action at law; and that
a breach by the Executive of any of the provisions contained in this Agreement
will cause the Company irreparable injury and damage. The Executive further
acknowledges that the Executive possesses unique skills, knowledge and ability
and that any material breach of the provisions of this Agreement would be
extremely detrimental to the Company. By reason thereof, the Executive agrees
that the Company shall be entitled, in addition to any other remedies it may
have under this Agreement or otherwise, to injunctive and other equitable relief
to prevent or curtail any breach of this Agreement by him/her.

 

13.

Proprietary Matters.    The Executive expressly understands and agrees that any
and all improvements, inventions, discoveries, processes, know-how or
intellectual property that are generated or conceived by the Executive during
the term of this Agreement, whether generated or conceived during the
Executive’s regular working hours or otherwise, will be the sole and exclusive
property of the Company. Whenever requested by the Company (either during the
term of this Agreement or thereafter), the Executive will assign or execute any
and all applications, assignments and or other instruments and do all things
which the Company deems

 

- 12 -



--------------------------------------------------------------------------------

 

necessary or appropriate in order to permit the Company to: (a) assign and
convey or otherwise make available to the Company the sole and exclusive right,
title, and interest in and to said improvements, inventions, discoveries,
processes, know-how, applications, patents, copyrights, trade names or
trademarks; or (b) apply for, obtain, maintain, enforce and defend patents,
copyrights, trade names, or trademarks of the United States or of foreign
countries for said improvements, inventions, discoveries, processes or know-how.
However, the improvements, inventions, discoveries, processes or know-how
generated or conceived by the Executive and referred to above (except as they
may be included in the patents, copyrights or registered trade names or
trademarks of the Company, or corporations, partnerships or other entities which
may be affiliated with the Company) shall not be exclusive property of the
Company at any time after having been disclosed or revealed or have otherwise
become available to the public or to a third party on a non-confidential basis
other than by a breach of this Agreement, or after they have been independently
developed or discussed without a breach of this Agreement by a third party who
has no obligation to the Company or its affiliates. The foregoing will not
prohibit any activities which are expressly permitted by the last sentence of
paragraph 3 of this Agreement during the term of this Agreement.

 

14.

Arbitration.    Any disputes, claims or controversy’s between the Employer and
Executive including, but not limited to those arising out of or related to this
Agreement or out of the parties’ employment relationship, shall be settled by
arbitration as provided herein. This agreement shall survive the termination or
rescission of this Agreement. All arbitration shall be in accordance with Rules
of the American Arbitration Association, including discovery, and shall be
undertaken pursuant to the Federal Arbitration Act. Arbitration will be held in
Oklahoma City, Oklahoma unless the parties mutually agree to another location.
The decision of the arbitrator will be enforceable in any court of competent
jurisdiction. The parties, however, agree that the Employer shall be entitled to
obtain injunctive or other equitable relief to enforce the provisions of this
Agreement in a court of competent jurisdiction. The parties further agree that
this arbitration provision is not only applicable to the Company but its
affiliates, officers, directors, employees and related parties.

 

15.

Miscellaneous.    The parties further agree as follows:

 

  15.1

Time.    Time is of the essence of each provision of this Agreement.

 

  15.2

Notices.    Any notice, payment, demand or communication required or permitted
to be given by any provision of this Agreement will be in writing and will be
deemed to have been given when delivered personally or by telefacsimile to the
party designated to receive such notice, or on the date following the day sent
by overnight courier, or on the third (3rd) business day after the same is sent
by certified mail, postage and charges prepaid, directed to the following
address or to such other or additional addresses as any party might designate by
written notice to the other party:

 

- 13 -



--------------------------------------------------------------------------------

 

To the Company:  

Chesapeake Energy Corporation

  Post Office Box 18496   Oklahoma City, OK 73154-0496   Attn: Aubrey K.
McClendon To the Executive:   Domenic J. Dell’Osso, Jr.  

[home address]

 

 

  15.3

Assignment.    Neither this Agreement nor any of the parties’ rights or
obligations hereunder can be transferred or assigned without the prior written
consent of the other parties to this Agreement; provided, however, the Company
may assign this Agreement to any wholly owned affiliate or subsidiary of
Chesapeake Energy Corporation without Executive’s consent as well as to any
purchaser of the Company.

 

  15.4

Construction.    If any provision of this Agreement or the application thereof
to any person or circumstances is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which the same is
held invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law. Except as provided for in paragraph 14, this Agreement is
intended to be interpreted, construed and enforced in accordance with the laws
of the State of Oklahoma.

 

  15.5

Entire Agreement.    This Agreement, any documents executed in connection with
this Agreement, any documents specifically referred to in this Agreement and the
Employment Policies Manual constitute the entire agreement between the parties
hereto with respect to the subject matter herein contained, and no modification
hereof will be effective unless made by a supplemental written agreement
executed by all of the parties hereto.

 

  15.6

Binding Effect.    This Agreement will be binding on the parties and their
respective successors, legal representatives and permitted assigns. In the event
of a merger, consolidation, combination, dissolution or liquidation of the
Company, the performance of this Agreement will be assumed by any entity which
succeeds to or is transferred the business of the Company as a result thereof,
and the Executive waives the consent requirement of paragraph 15.3 to effect
such assumption.

 

  15.7

Supersession.    This Agreement supersedes and replaces any prior employment
agreements including the Prior Agreement. On execution of this Agreement by the
Company and the Executive, the relationship between the Company and the
Executive will be bound by the terms of this Agreement, any documents executed
in connection with this Agreement, any documents specifically referred to in
this Agreement and the

 

- 14 -



--------------------------------------------------------------------------------

 

Employment Policies Manual. In the event of a conflict between the Employment
Policies Manual and this Agreement, this Agreement will control in all respects.

 

  15.8

Third-Party Beneficiary.    The Company’s affiliated entities and partnerships
are beneficiaries of all terms and provisions of this Agreement and entitled to
all rights hereunder.

 

  15.9

Section 409A.    This Agreement is intended to comply with Internal Revenue Code
Section 409A and related U.S. Treasury regulations or pronouncements
(“Section 409A”) and any ambiguous provision will be construed in a manner that
is compliant with or exempt from the application of Section 409A.
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed on his Termination Date to be a “specified employee” within the meaning
of that term under Section 409A(a)(2)(B) of the Internal Revenue Code, then the
payments and benefits under this Agreement that are subject to Section 409A and
paid by reason of a termination of employment shall be made or provided (subject
to the last sentence hereof) on the later of (a) the payment date set forth in
this Agreement or (b) the date that is the earliest of (i) the expiration of the
six-month period measured from the date of the Executive’s Termination of
employment or (ii) the date of the Executive’s death (the “Delay Period”).
Payments subject to the Delay Period shall be paid to the Executive without
interest for such delay in payment.

 

- 15 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective the
date first above written.

 

CHESAPEAKE ENERGY CORPORATION, an Oklahoma corporation. By:    

/s/ Aubrey K. McClendon

  Aubrey K. McClendon, Chief Executive Officer   (the “Company”) By:    

/s/ Domenic J. Dell’Osso, Jr.

  Domenic J. Dell’Osso, Jr., Individually   (the “Executive”)

 

- 16 -